          Case 4:20-cv-05309-PJH Document 184 Filed 01/21/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10                                       OAKLAND DIVISION
11

12   COLIN SCHOLL and LISA STRAWN, on            Case No. 4:20-cv-5309-PJH
     behalf of themselves and all others
13   similarly situated,                         [PROPOSED] FINAL JUDGMENT
14                    Plaintiffs,
15   v.
16   STEVEN MNUCHIN, in his official
     capacity as the Secretary of the U.S.
17   Department of Treasury; CHARLES
     RETTIG, in his official capacity as U.S.
18   Commissioner of Internal Revenue; U.S.
     DEPARTMENT OF THE TREASURY;
19   the U.S. INTERNAL REVENUE
     SERVICE; and, the UNITED STATES OF
20   AMERICA.
21                    Defendants.
22

23

24

25

26

27

28

                                                                     [PROPOSED] FINAL JUDGMENT
     2111994.1                                                           CASE NO. 4:20-CV-5309-PJH
        Case 4:20-cv-05309-PJH Document 184 Filed 01/21/21 Page 2 of 2



 1               The Court hereby enters final judgment in this action as between Plaintiffs Colin Scholl
 2   and Lisa Strawn, the Class, and Defendants Steven Mnuchin, Charles Rettig, U.S. Department of
 3   the Treasury, Internal Revenue Service, and the United States of America (“Defendants”),
 4   consistent with the Court’s October 14, 2020 order granting in part and denying in part Plaintiffs’
 5   motion for summary judgment and entering a permanent injunction (Dkt. No. 87). This document
 6   constitutes a judgment and a separate document for purposes of Federal Rule of Civil Procedure
 7   58(a). Without affecting the finality of the Court’s judgment in any way, the Court retains
 8   jurisdiction over this matter for purposes of enforcing its October 14, 2020 permanent injunction,
 9   and reviewing any motions for attorney’s fees or costs. The Clerk is hereby directed to enter
10   judgment forthwith. The case is closed except for purposes of considering a motion for attorney’s
11   fees and costs, to be filed within 30 days of when this judgment becomes final and not appealable.
12   See 28 U.S.C. §§ 2412(d)(1)(B), 2412(d)(2)(G); Al-Harbi v. I.N.S., 284 F.3d 1080, 1082-83 (9th
13   Cir. 2002).
14
                                                                              S DISTRICT
                                                                            TE           C
15   JUDGMENT APPROVED AS TO FORM BY:                                     TA




                                                                                                O
                                                                     S




                                                                                                 U
                                                                    ED




                                                                                                  RT
                                                                                           ERED
                                                                                O ORD
                                                                UNIT




16
                                                                         IT IS S


                                                                                                        R NIA
17   Dated: January 21, 2021                    By:                                                 n
                                                                             yllis J.     Hamilto
                                                                NO




                                                      Honorable Phyllis  e PhHamilton
                                                                     JudgJ.                             FO
18
                                                                 RT




                                                      United States District Judge
                                                                                                    LI


                                                                         ER
                                                                    H




                                                                                                A



                                                                              N                     C
19                                                                                              F
                                                                                  D IS T IC T O
                                                                                        R
20                               January 21 2021
     JUDGMENT ENTERED: __________,
21   By: Clerk of the United States District Court
         for the Northern District of California
22

23

24

25

26

27

28

                                                                                               [PROPOSED] FINAL JUDGMENT
     2111994.1
                                                         -1-                                       CASE NO. 4:20-CV-5309-PJH
